Citation Nr: 0610134	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  03-25 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for 
hypercholesterolemia.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for degenerative 
disease of the lumbosacral spine.

4.  Entitlement to service connection for hearing loss.  



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from July 1977 to July 1993.

The veteran's appeal as to the issues listed above arose from 
a December 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, 
which denied claims of entitlement to service connection for 
hypercholesterolemia, hypertension, degenerative disease of 
the lumbosacral spine, and hearing loss.  

In April 2005, the veteran was afforded a hearing before 
Clifford R. Olson, who is the Acting Veterans Law Judge 
rendering the determination in this claim.

The issues of entitlement to service connection for 
hypertension, degenerative disease of the lumbosacral spine, 
and hearing loss are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran has no disability associated with high 
cholesterol levels.


CONCLUSION OF LAW

The veteran has no disability due to hypercholesterolemia 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 4.1 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000. Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002)).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

Review of the VCAA notice letter of December 2003 shows that 
it complied with all the requirements as described by the 
Court.  Particularly, the wording of the VCAA notice 
adequately informed the claimant that he should provide "any" 
evidence in his possession pertaining to the claims; that he 
should give VA everything he had pertaining to the claims.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was not done in this case.  However, the RO subsequently 
issued the required notice in December 2003.  The Board finds 
that the file reflects a continuous flow of information to 
the veteran.  The rating decision, statement of the case, and 
supplemental statement of the case, as well as the VCAA 
letter, notified the veteran and his representative of the 
status of the evidence as it was developed and of the need 
for substantiating evidence from him.  Any deficits in the 
original notice were cured long before the case came to the 
Board and are no more than non-prejudicial error.  See 
Mayfield v. Nicholson; 19 Vet. App. 103 (2005) (reversed on 
other grounds No. 05-7157 (Fed. Cir.  Apr. 5, 2006)).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 
(Vet. App. March 3, 2006).  The Board interprets the ruling 
in Dingess/Hartman as applying to any matter involving an 
award of a disability rating and/or an effective date for 
award of benefits.  In this case, the issues of disability 
rating, and effective dates, are not relevant to the issue on 
appeal as the Board has denied the claim for service 
connection.  There is no indication that the outcome of the 
case has been affected, as all evidence received has been 
considered by the RO.  The appellant has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim, to include a hearing in April 2005.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  All relevant Federal records have been obtained.  
The service medical records are in the claims folder.  VA 
records have been obtained.  The veteran has been examined by 
VA for the purposes of evaluating his heart; the Board finds 
that this examination is adequate for rating purposes and 
there is no further duty to provide an additional examination 
or a medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  In this regard, the Board has determined that 
hypercholesterolemia is not a disability, and finds that a 
remand would be pointless, as it would not result in an 
outcome favorable to the veteran.  See VAOGCPREC 16-92 (July 
24, 1992).  See also Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  In summary, there is no 
reasonable possibility that further assistance would aid in 
substantiating the claim.

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 9 
Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2005).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.

The veteran asserts that he has hypercholesterolemia as a 
result of his service.  

A VA heart examination report, dated in November 2000, 
contains diagnoses that included hypercholesterolemia.  A 
number of VA progress notes also indicate that the veteran 
has hypercholesterolemia.  

Under applicable regulation, the term "disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions.  38 C.F.R. § 4.1.  
See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 
Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that 
a symptom, without a diagnosed or identifiable underlying 
malady or condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  An 
elevated cholesterol level represents only a laboratory 
finding, and not an actual disability in and of itself for 
which VA compensation benefits are payable.  See 61 Fed. Reg. 
20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, 
elevated triglycerides, and elevated cholesterol are 
laboratory results and are not, in and of themselves, 
disabilities; they are, therefore, not disabling entities for 
which compensation is payable under VA's rating schedule).

Given the foregoing, hypercholesterolemia is not a 
"disability" for VA compensation benefits purposes.  The 
veteran has not alleged that he has heart disability or any 
other disability due to hypercholesterolemia.  To the extent 
that he has presented a claim for hypertension, this issue 
has been remanded for additional development.  Accordingly, 
service connection must be denied.  If the veteran develops a 
disability that he believes is related to 
hypercholesterolemia, he is free to file a claim for service 
connection for such disability.

The Board has considered the appellant's written and oral 
testimony submitted in support of his claim.  His statements 
are not competent evidence of a diagnosis, or a nexus between 
the claimed condition and his service.  Although lay evidence 
is acceptable to prove the occurrence of an injury during 
active duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the appellant's claim must be denied.

As the preponderance of the evidence is against this claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107 (West 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypercholesterolemia is denied.  


REMAND

A review of the medical evidence shows that the veteran has 
been diagnosed with 
hypertension, degenerative disc disease of the lumbosacral 
spine, and bilateral hearing loss.  There is no competent 
evidence specifically linking these disorders to service.  
However, etiological opinions have not yet been obtained.  

VA's statutory duty to assist the veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  On remand, the veteran should be scheduled for 
hypertension, low back, and hearing examinations.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158 and 3.655 (2005).

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the appellant to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for his hypertension, 
degenerative disc disease of the 
lumbosacral spine, and bilateral hearing 
loss since March 2004.  After securing 
any necessary releases, the RO should 
obtain these records.  

2.  The RO should schedule the veteran 
for an orthopedic examination in order to 
ascertain the nature and etiology of any 
current low back disability present. If 
the veteran does not have a low back 
disorder, the examiner should so state.  
If the veteran does have a low back 
disorder, the examiner should express an 
opinion as to whether it is at least as 
likely as not (i.e., a likelihood of 50 
percent or greater) that the veteran's 
low back disorder was caused by his 
service.  If the examiner cannot express 
the requested opinion, the examiner 
should explain the reasons therefor.  The 
claims folder must be made available to 
and reviewed by the examiner in 
conjunction with the scheduled 
examination.  Any tests or studies needed 
to respond to these questions should be 
done.  

3.	The RO should schedule the veteran for 
a cardiovascular examination in order to 
ascertain the nature and etiology of any 
current hypertension present.  If the 
veteran does not have hypertension, the 
examiner should so state.  If the veteran 
does have hypertension, the examiner 
should express an opinion as to whether 
it is at least as likely as not (i.e., a 
likelihood of 50 percent or greater) that 
the veteran's hypertension was caused by 
his service.  If the examiner cannot 
express the requested opinion, the 
examiner should explain the reasons 
therefor.  The claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the scheduled 
examination.  Any tests or studies needed 
to respond to these questions should be 
done.  

4.  The RO should schedule the veteran 
for an audiological examination in order 
to ascertain the nature and etiology of 
any current hearing loss present.  If the 
veteran does not have hearing loss, the 
examiner should so state.  If the veteran 
does have hearing loss, the examiner 
should express an opinion as to whether 
it is at least as likely as not (i.e., a 
likelihood of 50 percent or greater) that 
the veteran's hearing loss was caused by 
his service.  If the examiner cannot 
express the requested opinion, the 
examiner should explain the reasons 
therefor.  The claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the scheduled 
examination.  Any tests or studies needed 
to respond to these questions should be 
done.  

5.  Thereafter, the RO should 
readjudicate the claims.  If any of the 
benefits sought on appeal remains denied, 
the appellant and the appellant's 
representative, should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  The claims file 
should then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
CLIFFORD R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


